 



Exhibit 10.2

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered as of November 30,
2004 in connection with the Agreement and Plan of Merger as of even date
herewith (the “Merger Agreement”), by and among Seacoast Banking Corporation of
Florida, a Florida corporation (the “Company”), First National Bank & Trust
Company of the Treasure Coast, a national banking association in Stuart, Florida
(“First National”), and Century National Bank, a national banking association in
Orlando, Florida (“Century National”). The Merger Agreement provides for, among
other things, the merger (the “Merger”) of Century National with and into First
National or, if the Company so designates pursuant to the Merger Agreement,
another national bank subsidiary of the Company. The bank resulting from this
Merger is called the “Resulting Bank.” This Agreement is by and between Sidney
G. Cash (the “Employee”) and First National (collectively, with its successors
and assigns and the Resulting Bank, the “Bank”). This Agreement and the
Employee’s employment hereunder shall commence upon the Merger’s “Effective
Time,” as provided in the Merger Agreement. Capitalized terms used but not
defined herein shall have the respective meanings provided in the Merger
Agreement.

     WHEREAS, the Company and the Bank, as an inducement for and in
consideration of their entry into the Merger Agreement, desire to employ
Employee as an Executive Vice President of the Bank, and Employee desires to
serve in such position;

     WHEREAS, the Company, the Bank and the Employee seek to provide adequate
assurances to each other that Employee will commence and continue his employment
with the Bank, and to set forth the terms of Employee’s employment, and to
provide for certain contingent payments upon the occurrence of certain events,
as hereinafter provided; and

WHEREAS, the Company, the Bank and the Employee desire to enter into this
Agreement;

     NOW, THEREFORE, in consideration of the mutual covenants and conditions
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

Section 1. Employment.

     (a) The Bank shall employ Employee as an Executive Vice President of the
Bank with the duties, responsibilities and powers of such office as assigned to
him as of the date set forth above and as customarily associated with such
office, and Employee shall serve the Bank in such capacities during the term of
this Agreement.

     (b) Employee hereby represents, warrants and covenants to the Bank that he
will be available to commence his duties hereunder upon the Effective Time, and
that this Agreement and his performance of services hereunder does not breach or
conflict with any other agreements or instruments to which Employee is a party
or may otherwise be bound, and that he shall faithfully and diligently discharge
his duties and responsibilities under this Agreement, and shall use his full
time best efforts to implement the policies established by the Board of
Directors and the Chief Executive Officer of the Bank.

 



--------------------------------------------------------------------------------



 



     (c) During the term of this Agreement, Employee shall devote his full
business time, energy and skill to the business of the Bank, to the promotion of
the interests of the Bank and to the fulfillment of Employee’s obligations
hereunder. Employee may devote time to charitable, community and reasonable
personal activities consistent with his obligations to the Bank.

Section 2. Term.

     The initial term of this Agreement shall be for a period of time that
begins upon the Effective Time and ends at the end of the calendar month
immediately following the first anniversary of the Effective Time, unless
further extended by the mutual consent of the Bank and Employee, or as may be
sooner terminated as herein provided.

Section 3. Compensation and Benefits.

     The Bank shall pay or provide to Employee the following items as
compensation for his service hereunder:



  (i)   A base salary of one hundred and forty thousand and 00/100 Dollars
($140,000) per year, payable in approximately equal monthly installments, which
base salary may be increased from time to time in accordance with normal
business practices of the Bank;     (ii)   Hospitalization insurance (including
major medical), long-term disability insurance, and life insurance in accordance
with the Bank’s insurance plans and all other benefits for similarly situated
members of senior management, as such plans may be modified from time to time;
and     (iii)   Reasonable club dues consistent with Company policy.

     The above-stated terms of compensation shall not be deemed exclusive or
prevent Employee from receiving any other compensation, including, without
limitation, bonuses, provided by the Bank. Employee shall be entitled to
participate in all current and future employee benefit plans and arrangements in
which similarly situated members of the Bank’s senior management are permitted
to participate. To the extent that Employee also serves as an officer or
employee of the Company, the parties hereby understand and agree that the
Company does not separately compensate its officers who are also officers of the
Bank, and no additional compensation will be payable by the Company hereunder.

Section 4. Termination.

     Employee’s employment under this Agreement shall terminate:



  (a)   Death. Upon Employee’s death; or

2



--------------------------------------------------------------------------------



 



  (b)   Disability. Upon notice from the Bank to Employee in the event Employee
becomes permanently disabled. For purposes of this Agreement, Employee shall be
deemed “permanently disabled” if he has been disabled by bodily or mental
illness, disease, or injury, to the extent that, in the opinion of the Board of
Directors of the Bank, he is prevented from performing his material and
substantial duties of employment, and provided further that such disability has
continued substantially for six (6) months preceding such notice. If requested
by the Bank, Employee shall submit to an examination by a physician selected by
the Bank for the purpose of determining or confirming the existence of extent of
any disability; or     (c)   Cause. Upon notice from the Bank to Employee for
cause. For purposes of this Agreement, “cause” shall be (i) a willful and
continued failure by Employee to perform his duties as an Executive Vice
President of the Bank, as established by the Bank’s Board of Directors or by
members of senior management to whom Employee reports and is responsible (other
than due to disability); (ii) a breach by Employee of his fiduciary duties of
loyalty or care to the Bank and/or its affiliates, including, without
limitation, the Company; (iii) a willful violation by Employee of any provision
of this Agreement; (iv) a conviction or the entering of a plea of nolo
contendere by Employee for any felony or any crime involving fraud, dishonesty
or a breach of trust; (v) a breach of the Code of Ethics or similar policies of
the Company and/or the Bank; (vi) commission by Employee of a willful or
negligent act which causes material harm to the Bank and/or its affiliates,
including, without limitation, the Company; (vii) habitual absenteeism,
alcoholism or other form of drug or other addiction; (viii) any violation of
laws or regulations such that Employee ceases to be eligible to serve as an
officer of a depository institution or a depository institution holding company;
or (ix) Employee becomes ineligible to be bonded at costs consistent with the
Bank’s other similarly situated officers. In addition, if Employee shall
terminate or give notice of his termination of his employment for a breach of
this Agreement by the Bank in accordance with Section 4(e), and it is ultimately
determined that no reasonable basis existed for Employee’s termination on
account of the alleged default of the Bank, such event shall be deemed cause for
termination by the Bank.         Any notice of termination of Employee’s
employment with the Bank for cause shall set forth, in reasonable detail, the
facts and circumstances claimed to provide the basis for termination of his
employment under the provisions contained herein and the effective date of
termination (“Termination Date”); or     (d)   Change in Control. Upon notice by
Employee to the Bank following a Change in Control, provided Employee terminates
his employment within one (1) year following the effective date of such Change
in Control. For purposes of this Agreement, a “Change in Control” shall be
deemed to have occurred if:



  (i)   the Bank or the Company shall become a direct or indirect subsidiary of,
or shall be merged or consolidated with or into, another entity, and either
(A) such entity is not controlled by the Company or the

3



--------------------------------------------------------------------------------



 



      Bank, or (B) 51% or more of the voting power of the Bank’s or the
Company’s outstanding common stock is not held by persons who were shareholders
of the Bank or the Company immediately before such transaction, subject to the
limitations of subparagraph (iii) below;     (ii)   substantially all of the
assets of the Bank or the Company shall be sold or transferred to a person or
entity, and either (A) such person or entity is not controlled by the Company or
the Bank, or (B) 51% or more of the voting power of the Bank’s or the Company’s
outstanding common stock is not held by persons who were shareholders of the
Bank or the Company immediately prior to the asset sale, subject to the
limitations of subparagraph (iii) below; or     (iii)   any “person” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934)
or persons acting together or in concert who are not, as of the date hereof,
beneficial owners (individually or collectively) of 10% or more of the common
stock of the Company or the Bank, becomes the “beneficial owner” (as defined in
Rule 13(d) of the Securities Exchange Act of 1934 as amended) of securities of
the Bank or the Company representing 45% or more of the voting power of any
class or series of the Bank’s or the Company’s then outstanding securities,
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or the Bank; or



  (e)   Breach by Bank. Upon notice from Employee to the Bank of the Bank’s
failure to comply with any material provision of this Agreement; provided, that
the Bank shall have thirty (30) days from the receipt of such notice to cure any
such failure under this Agreement. If such failure shall be cured within such
period, or if the Bank shall have taken steps to cure the failure within such
period, Employee shall have no right to terminate his employment under the
provisions of this Section 4(e); or     (f)   Change in Position or Duties. Upon
notice from Employee to the Bank, in the event that Employee is not elected
and/or appointed as an Executive Vice President of the Bank with the duties and
powers which are customarily associated with such office; or     (g)   Improper
Termination by Company. Upon notice from Employee to the Bank upon a purported
termination of Employee’s employment by the Bank for cause if it is ultimately
determined that cause did not exist; or     (h)   Expiration of Term. Upon the
expiration of the term of this Agreement as set forth in Section 2.

4



--------------------------------------------------------------------------------



 



  (i)   Employee Resignation. Upon notice from the Employee to the Bank of the
resignation of Employee’s employment with the Bank.

Section 5. Compensation and Benefits Payable Upon Termination.



  (a)   Upon Employee’s death, the Bank shall pay Employee’s full base salary in
accordance with the terms set forth in Section 5(c) below. In addition, the Bank
shall continue to pay for and provide to Employee’s spouse and eligible
dependents hospitalization insurance (including major medical), and any such
other health insurance benefits comparable to that coverage that would have been
provided under the Bank’s group health insurance plan to Employee’s spouse and
eligible dependents at the date of Employee’s death, at such time in accordance
with the terms set forth in Section 5(c).     (b)   In the event Employee
becomes permanently disabled and is terminated as set forth in Section 4(b)
above, the Bank shall pay to Employee compensation and benefits as set forth in
Section 5(c) below; provided, that Employee’s base salary shall be reduced by
any amounts received by Employee under the Bank’s long term disability plan or
from any other similar collateral source payable due to disability, including,
without limitation, social security benefits. If Employee shall remain
permanently disabled beyond the period set forth in Section 5(c) below, Employee
shall receive only such amounts, if any, as are payable under the Bank’s long
term disability plan or under any other similar employee benefit or welfare plan
in which Employee participated and is entitled to benefits.     (c)   If
Employee’s employment shall be terminated by Employee pursuant to Sections 4(d),
(e), (f) or (g), or by the Bank for any reason other than for cause as set forth
in Section 4(c), then the Bank shall continue to pay to Employee or his estate
or beneficiaries, his full base salary (payable on the same dates and terms as
otherwise would have been the case, and including any bonus and other cash
compensation), for the then otherwise remaining term of this Agreement, assuming
that such termination had not occurred, and assuming that this Agreement is not
subsequently renewed (such period, the “Remaining Term”). In addition, the Bank
shall continue to pay his hospitalization insurance premiums (including major
medical), long term disability premiums and life insurance premiums for the
Remaining Term. The compensation and benefits payable under this Section 5(c)
are hereinafter referred to as “Severance Benefits.”         The payment of
Severance Benefits is in recognition and consideration of the value of continued
services by Employee to the Bank and is not in any way to be construed as a
penalty or damages. Employee shall not be required to mitigate the amount of any
payment of Severance Benefits by seeking other employment or otherwise. The
payment of Severance Benefits shall not affect any other sums or benefits
otherwise payable to Employee under any other employment compensation or benefit
or welfare plan of the Bank.

5



--------------------------------------------------------------------------------



 



  (d)   In the event termination is for any reason other than as described in
Section 5(a), (b), or (c) above, then the Bank shall pay Employee his full
salary through the date of termination and no other compensation or benefits
shall be paid to Employee hereunder; provided, however, that nothing herein
shall be deemed to limit his vested rights under any other benefit, retirement,
stock option or pension plan of the Bank, and the terms of those plans, programs
or arrangements shall govern.     (e)   In the event that Employee is terminated
for cause pursuant to Section 4(c) of this Agreement, Employee shall not be
entitled to any further payments or any other form of remuneration from the Bank
under this Agreement, or otherwise, following the date of such termination.

Section 6. Non-Competition; Non-Solicitation and Non-Disclosure.



  (a)   Employee hereby acknowledges and agrees that, in the course of his
employment with the Bank, he (i) will have access to valuable confidential
business or professional information of Bank, (ii) will be put in a position
whereby he will develop substantial relationships with prospective and existing
customers of the Bank, and (iii) will be put in a position where he will develop
substantial goodwill for the Bank within the territory set out below, and
Employee hereby acknowledges that the covenants contained herein are reasonable
and necessary to protect the Bank’s valuable and legitimate business interests.
Therefore, to induce the Bank and the Company to enter into this Agreement,
Employee agrees that, during the term of this Agreement and, following any
termination of Employee, for the Remaining Term, Employee will not, within
Orange, Osceola, or Seminole Counties, Florida, or any other county wherein the
Employee has contact with customers of, or otherwise conducts the business of,
the Bank (including any entities to which the Bank is or may become a successor
by merger or otherwise) at the date his employment is terminated, as principal,
agent, trustee or through the agency or on behalf of any corporation,
partnership, association, trust or agent or agency:



  (i)   provide services similar to or the same as the services that Employee
provided for the Bank for his own benefit of for the benefit of any person or
entity engaged in the business of banking, fiduciary services, securities
brokerage, investment management or services, lending or deposit taking;    
(ii)   control or own beneficially (directly or indirectly) 1% or more of the
outstanding capital stock or other ownership interest (in such capacity, a
“Principal Stockholder”) of any corporation or person engaged in or controlling
any such business other than the Company or Bank; or

6



--------------------------------------------------------------------------------



 



  (iii)   serve as an officer, director, trustee, agent or employee of any
corporation, or as a member, employee or agent of any partnership, or as an
owner, trustee, employee or agent of any other business or entity, which
directly or indirectly conducts such business within Orange, Osceola, or
Seminole Counties, Florida, or any other county wherein the Employee has contact
with customers of, or otherwise conducts the business of, the Bank at the date
his employment is terminated.



      Employee further agrees that, following any termination of Employee, for
the Remaining Term, he will not solicit any employee to leave their employment
with the Company, the Bank or any of their respective affiliates for any reason,
or otherwise interfere with any employment relationship of the Company, the Bank
or their respective affiliates if Employee serves as an officer, director,
trustee, managing agent or as a Principal Stockholder of any person or entity
that hires or seeks or negotiates the employment or hiring of any such employee.
        Employee further agrees that, following any termination of Employee, for
the Remaining Term, Employee will not, directly or indirectly, on behalf of
himself or of any other person or entity, solicit or attempt to solicit, for the
purpose of providing any business activities or products similar to those
conducted or offered by the Bank, any customer of the Bank whom Employee
actively solicited or with whom Employee worked, or otherwise had material
contact, in the course of Employee’s service as a an employee of Century
National.         In the event that the provisions of this Section 6(a) should
be deemed to be invalid or unenforceable by a court of competent jurisdiction
because the duration, territory, or definition(s) of activities or information
covered by one or more of such provisions is unreasonable, overbroad, overlong
or otherwise not reasonably tailored to protect the legitimate business
interests of the Bank under applicable law, then such provisions shall be deemed
to have been modified automatically to the maximum scope of business activities,
time or geographic limitations permitted by law, such that the intent of the
parties in entering this Agreement will not be impaired and the provision in
question will be enforceable to the fullest extent of the applicable laws. The
provisions of this Agreement are severable. If any provision of this Agreement
shall be held to be invalid or unenforceable in any respect, such provision
shall be carried out and enforced only to the extent to which it shall be valid
and enforceable, and any such invalidity and unenforceability shall not affect
any other provisions of this Agreement, all of which shall be fully carried out
and enforced as if such invalid or unenforceable provision had not been set
forth herein.

7



--------------------------------------------------------------------------------



 



  (b)   Employee recognizes and acknowledges that he will have access to certain
confidential information of the Company, the Bank and their respective and
affiliates, including, without limitation, customer lists, customer information,
credit information, business plans, strategy, budgets, organization, pricing,
mark-ups, commissions, and other information, and that all such information
constitutes valuable, special and unique property of the Company, Bank and their
respective affiliates. Such information is herein referred to as “Trade
Secrets.” Employee will not disclose or directly or indirectly utilize, in any
manner, any such Trade Secrets for his own benefit or for the benefit of anyone
other than the Company, Bank and their respective affiliates during the term of
this Agreement, and, following the termination of Employee, for the Remaining
Term. In the event of a breach or threatened breach by Employee of the
provisions of this Section 6(b), the Company, the Bank and their respective
affiliates shall be entitled to an injunction or temporary restraining order
restraining Employee and any others from disclosing or utilizing, in whole or in
part, such Trade Secrets. Nothing herein shall be construed as prohibiting or
limiting (i) the Company, Bank or their respective affiliates from exercising
any other available rights or remedies for such breach or threatened breach,
including, without limitation, the recovery of damages from Employee or others,
or (ii) the rights and protections otherwise available to the Company, the Bank
and their respective affiliates under any federal, state or other statutes and
regulations relating to the protection of trade secrets and similar information.

Section 7. Arbitration; Equitable Relief.



  (a)   Any dispute or controversy arising under or in connection with this
Agreement other than as a result of the provisions of Section 6 hereof, shall be
settled exclusively by arbitration; provided, however, that nothing herein shall
prohibit the Bank from seeking equitable relief from a court of competent
jurisdiction where permitted by Section 7(b) below. Each party shall appoint one
arbitrator and shall notify, in writing, the other party of such appointment and
request the other party to appoint one arbitrator within thirty (30) days of
receipt of such request. If the party so requested fails to appoint an
arbitrator, then the party making the request shall be entitled to designate two
arbitrators. The two arbitrators shall then mutually select a third arbitrator.
The written decision of a majority of the arbitrators shall be binding upon the
Bank and Employee and enforceable by law. The arbitrators shall, by majority
vote, determine the place for hearing, the rules of procedure, and allocation of
the expenses of the arbitration. Absent any written agreement to the contrary,
the rules of the American Arbitration Association shall apply to any arbitration
proceedings.     (b)   Employee hereby acknowledges that a breach by it of any
of the provisions of this Agreement will cause immediate irreparable damage to
the Bank that is incapable of measurement and that the remedy at law for such
breach will be entirely inadequate to compensate the Bank for its losses.
Therefore, in the event of such breach, the Bank, in addition to any other
remedies available to it at law, in equity or otherwise, shall be entitled, at
its sole option and in its discretion, to seek a

8



--------------------------------------------------------------------------------



 



      temporary restraining order and preliminary and permanent injunctions
(without the posting of bond or other security) restraining Employee from
breaching or continuing any breach of any of the provisions of this Agreement.  
  (c)   In the event that a party seeks to obtain or enforce any right or
benefit provided by this Agreement through Litigation (as defined in the Merger
Agreement), and in the event that such party prevails in any such Litigation
pursuant to which an arbitral panel, court or other Governmental Authority
issues a final order, judgment, decree or award grating substantially the relief
sought, then the prevailing party shall be entitled upon demand to be paid by
the other party, all reasonable costs incurred in connection with such
Litigation, including the reasonable legal fees and charges of one counsel. No
party shall be entitled to any punitive or exemplary damages, which are hereby
waived.

Section 8. Application of Code Section 280G.

     Notwithstanding anything in this Agreement to the contrary, in the event
that it shall be determined that any benefit, payment or distribution by the
Bank to or for the benefit of Employee (whether payable or distributable
pursuant to the terms of this Agreement or otherwise) (such benefits, payments
or distributions are hereinafter collectively referred to as “Payments”) would,
if paid, be subject to the excise tax (the “Excise Tax”) imposed by Section 4999
of the Internal Revenue Code of 1986, as amended (the “Code”), then the
aggregate present value of the Payments shall be reduced (but not below zero) to
an amount expressed in present value that maximizes the aggregate present value
of the Payments without causing the Payments or any part thereof to be subject
to the Excise Tax and therefore nondeductible by the Bank because of Section
280G of the Code. For purposes of this Section 8, present value shall be
determined in accordance with Section 280G(d)(4) of the Code. In the event,
after the exhaustion of all remedies, it is necessary to reduce the Payments,
Employee shall direct which of the Payments are to be modified or reduced.

Section 9. Successors; Binding Agreement.



  (a)   This Agreement shall be binding upon, and inure to the benefit of, any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise), to all or substantially all of the business and/or assets of the
Bank regardless of whether such occurrence constitutes a Change in Control
hereunder, including any Bank designated by the Company pursuant to the Merger
Agreement as the entity into which Century National will be merged, and the Bank
and the Company shall require any such successor to expressly assume and agree
to perform this Agreement. As used in this Agreement, “Company” and the “Bank”
shall mean the Company and Bank as herein respectively defined and any
successors or assignees to their respective business and/or assets as aforesaid,
which is required by this Agreement to assume and perform this Agreement,
whether by operation of law or otherwise. In the event any successor to the
Company has total assets in excess of $8.0 billion and does not maintain a
Florida-based holding company, then the term “successor” shall only include the
bank resulting from such transaction.

9



--------------------------------------------------------------------------------



 



  (b)   This Agreement shall inure to the benefit of, and be enforceable by,
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Employee should die
while any amount would still be payable hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to Employee’s devisee, legatee or other designee or, if there is no
such designee, to Employee’s estate.

Section 10. Miscellaneous.



  (a)   All notices required or permitted hereunder shall be given in writing by
actual delivery, by Registered or Certified Mail (postage prepaid), or by
facsimile at the following addresses and numbers, or at such other places as
shall be designated in writing:

If to the Employee:

Sidney G. Cash

____________________________

____________________________

____________________________

If to the Bank or the Company:

Seacoast Banking Corporation of Florida
815 Colorado Avenue
Stuart, Florida 34994
Facsimile: (561) 288-6012
Attn: Mr. Dennis S. Hudson, III

with a copy to:

Alston & Bird LLP
One Atlantic Center
1201 West Peachtree Street
Atlanta, Georgia 30309-3424
Facsimile: (404) 881-4777
Attn: Mr. Ralph F. MacDonald, III



  (b)   If any provision of this Agreement shall be determined to be void by any
court or arbitrium of competent jurisdiction, then such determination shall not
affect any provisions of this Agreement, all of which shall remain in full force
and effect.     (c)   The failure of the parties to complain of any act or
omission on the part of either party, no matter how long the same may continue,
shall not be deemed to be a waiver of any of its rights hereunder.

10



--------------------------------------------------------------------------------



 



  (d)   This Agreement may be executed in several counterparts, by facsimile or
otherwise, each of which shall constitute an original (as though manually
signed) and all of which, when taken together, shall constitute one and the same
agreement. This Agreement may be modified or terminated only by a writing signed
by the party against whom enforcement of any waiver, change, modification,
extension, discharge or termination is sought.     (e)   The recitals contained
in this Agreement are expressly made a part hereof.     (f)   This Agreement
represents the entire understanding and agreement among the parties and
supersedes any prior agreements or understandings with respect to the subject
matter hereof. By entering into this Agreement, Employee hereby represents,
warrants and agrees that any prior employment agreements, change in control
agreements or similar arrangements relating to his employment with Century
National or any other employer or other party have been, or, at the Effective
Time will be, terminated and of no further force and effect. It is intended and
agreed that the Company, the Bank and its direct and indirect subsidiaries are
express beneficiaries of this Agreement and may enforce the provisions hereof to
the same extent as the Bank.     (g)   This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Florida.     (h)   Except
for the provisions of Section 7 of this Agreement, relating to arbitration,
nothing in this Agreement shall be construed as in any way prohibiting or
limiting the Company, the Bank or their respective affiliates or the Employee
from exercising any rights or remedies otherwise available to them, including,
without limitation, the recovery of damages from Employee or others.

[Signatures on following page(s).]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties hereto have caused this
Agreement to be duly authorized and executed as of the day and year first above
written.

            “EMPLOYEE”


SIDNEY G. CASH
      /s/ Sidney G. Cash       Name:   Sidney G. Cash           

            “BANK”

FIRST NATIONAL BANK & TRUST
COMPANY OF THE TREASURE COAST
      By:   /s/ Dennis S. Hudson, III         Name:   Dennis S. Hudson, III     
  Title:   President and Chief Executive Officer     

12